Citation Nr: 0637074	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-41 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits based on service connection for the cause of 
the veteran's death.

2.  Entitlement to DIC benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had service from March 1942 to April 1946 and 
March 1950 to January 1966.  The veteran died in April 2002 
and the appellant is his surviving spouse.  

This appeal to the Board of Veterans Appeals (the Board) is 
brought from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the pending appellate claims.

2.  The appellant's spouse died in April 2002 due to lung 
cancer.  

3.  The veteran's exposure to asbestos in service has been 
conceded, but evidence does not confirm the presence of 
asbestosis in his lifetime.

4.  The veteran's fatal cancer was not the result of injury 
or disease in service or any service-connected disease or 
injury.

5.  The veteran did not have service-connected disability 
rated as totally disabling at any time prior to his death.



CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause death. 38 
U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2006

2.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A § 1318 have not been met. 38 
U.S.C.A. §§ 1318, 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.22, 3.159 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.

The record contains letters informing the appellant of which 
portion of information should be provided by the claimant, 
and which portion VA will try to obtain on the claimant's 
behalf.  These letters properly informed the appellant of 
legal standards for service connection for the cause of death 
and under 38 U.S.C.A. § 1318 provisions.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, because, as concluded below, the 
preponderance of the evidence is against a DIC claim under 
any applicable regulations, and any potentially contested 
issues regarding downstream elements in the event of a grant 
are rendered moot.

As such, it appears that the appellant was aware and 
effectively notified of information and evidence needed to 
substantiate and complete her claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice prior to 
the rating decision on appeal, as well as thereafter.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that any timing error can be cured when VA employs 
proper subsequent process).

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). See Pelegrini, 18 Vet. App. at 121.  In this 
case, she was specifically instructed as follows: "If there 
is any other evidence that you think will support your claim, 
please let us know.  If the evidence is in your possession 
not already provided, please send it to us."  As such, the 
principle underlying the "fourth element" has been 
fulfilled.  And in that regard, as a practical matter, she 
has indicated that no further evidence is available and/or 
forthcoming.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the appellant's spouse's service and available post-
service medical files are of record, as is a certification 
regarding his death.  Solicitation of a medical opinion has 
been accomplished and is of record as necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, VA satisfied its duties to the 
appellant.

Cause of Death

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310; see also 
Hanna v. Brown, 6 Vet. App. 507, 510 (1994).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990) (a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

The record lacks any objective evidence that the veteran's 
suffered an illness during military service (as his service 
medical records are silent for any disease or disability) 
that might have been the eventual cause of his death.  Though 
the appellant is competent to submit that she witnessed the 
veteran's sickness during and after military service, she and 
her son are not competent to offer an opinion concerning the 
nature of the disability and any nexus between the cause of 
her spouse's death and military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the veteran died in April 2002.  His death 
certificate reflected that his death was due to hypoxia of 2 
days' duration, due to pneumonia of 2 days' duration, due to 
lung cancer of 6 months' duration.  The death certificate 
also noted that there was no autopsy performed; and as 
required on the form used for the certification, it was 
checked that tobacco use contributed to his death.

It is significant to note that the appellant is not claiming 
that the veteran's cigarette smoking over decades was the 
result of service.  In fact, the evidence supports and both 
the appellant and her late husband acknowledge that he had 
smoked from age 12 until the diagnosis of cancer in 2001.  
Rather, her argument is that his smoking is irrelevant to the 
issue, but that the exposure to asbestos led to asbestosis 
which in turn caused the lung cancer which caused his death.  

The appellant's son has indicated that when his father was in 
his terminal hospitalization, a VA physician, presumed to be 
an oncologist or oncologic radiologist, had indicated that 
his cancer was not due to smoking but rather asbestosis or 
exposure to Agent Orange.  This opinion is not found within 
the comprehensive clinical records.  It is also specifically 
contradicted by the medical opinion rendered as to the cause 
of death.

The appellant argues that the veteran's cigarette smoking had 
been basically approved and/or dismissed as not being harmful 
by his treating physicians, but in any event, she does not 
argue that it was due to service.  In a recent written 
statement, the appellant has alleged that the physician's 
notation on his death certificate relating to smoking was a 
way to cheat her of benefits.  In that regard, it should be 
clarified that the death certificate merely noted, in the box 
designated for the requested answer, that he had smoked and 
that tobacco had been a factor in his death.  More 
importantly, a death will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

It is neither claimed nor shown by the evidence that cancer 
was present in service or to a compensable degree within a 
year thereof.

The veteran's extensive original service medical records show 
no sign of chronic lung problems.  He complained on occasion 
of chest pain or tightness, once thought to be due to 
dehydration and on other occasions due to upper respiratory 
infection or similar acute causes or "gas."  Chest X-rays 
throughout service were within normal limits.  

The appellant has indicated that her husband had no private 
physicians and that the clinical records from the VA 
facilities in Roseburg and Portland, Oregon, and American 
Lake, Washington, are all that are available relating to his 
care for cancer and lung problems.  These records have been 
obtained and are in the file.  

Service documentation indicates that the veteran worked in 
occupational service specialties that required ongoing 
exposure to asbestos.  In-service exposure to asbestos has 
been conceded by VA.  Service and post-service clinical 
records, however, show no sign of asbestosis.  And although 
the veteran's son asserts that a VA physician told him that 
asbestosis of service origin caused the cancer, there is 
neither documentary evidence of such an opinion or any 
collateral confirmation of the asbestosis diagnosis.

VA clinical records are in the file relating to the veteran's 
care from 2001 until his death the following year.  Clinical 
records show that he first had symptoms of coughing in 2001 
when helping his brother on a farm.  He was seen at that time 
and until his death by VA.  At the time of terminal 
hospitalization, he had widespread lung cancer with 
associated pneumonia.  

A special VA evaluation was undertaken after the veteran's 
death.  The January 2004 opinion noted that an April 2002 CT 
scan revealed no evidence of calcified or any other pleural 
plaques which is something that is found with asbestos 
exposure.  The opinion indicated that the veteran, with non-
small lung cancer also had a documented history of tobacco 
use, most likely got his lung cancer from his nicotine habit, 
not from his asbestos exposure because there was no apparent 
evidence of asbestosis.

In this case, although exposure in service to asbestos has 
been conceded, there is no sign during the veteran's lifetime 
or at the time of his death of asbestosis.  Medical opinion 
has also concurred in this conclusion.  Moreover, lung cancer 
was not shown in service or for decades thereafter and is not 
shown by the evidence of record to be related to anything of 
service origin including asbestos exposure in service.  A 
doubt is not raised in this case.  Service connection for 
cause of the veteran's death is denied.  

DIC under 38 U.S.C.A. § 1318

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to DIC in the same manner as if the 
veteran's death were service connected where it is shown that 
the veteran's death was not caused by his own willful 
misconduct and he was in receipt (or but for receipt of 
military retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabling if: (1) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of discharge or release 
from active service for a period of not less than five years 
immediately preceding death; or (3) the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death. 
38 U.S.C.A. § 1318.

The Board notes that the implementing regulation pertaining 
to claims for DIC under 38 U.S.C.A. § 1318 was revised during 
the course of this appeal. The prior version of § 3.22 had 
stated that DIC benefits would be provided when a veteran 
"was in receipt of or for any reason . . . was not in 
receipt of but would have been entitled to receive 
compensation at the time of death." 38 C.F.R. § 3.22(a)(2). 
The revised regulation replaced this broad permissive 
statement with seven enumerated exceptions, including 
providing for the reopening of claims only on grounds of CUE. 
38 C.F.R. § 3.22 (2006). The revised 38 C.F.R. § 3.22 limited 
the circumstances under which a veteran's survivor may claim 
entitlement to DIC benefits by defining the "entitled to 
receive" language as follows: "entitled to receive" means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because: (1) VA was paying the 
compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the veteran; (3) The 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
(4) The veteran had not waived retired or retirement pay in 
order to receive compensation; (5) VA was withholding 
payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA 
was withholding payments because the veteran's whereabouts 
was unknown, but the veteran was otherwise entitled to 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C. 5308 but determines that benefits were payable 
under 38 U.S.C. 5309.

The January 2000 revision of sections 3.22 and 3.54 were not 
"substantive" changes. Rather, the changes made to these 
sections were part of an "interpretive rule" reflecting the 
Secretary's conclusion that VA has never been authorized, or 
had the authority, under section 1318 to award DIC benefits 
where the veteran merely had hypothetical, as opposed to 
actual, entitlement to compensation.  See 65 Fed. Reg. 3388- 
3392 (Jan. 21, 2000). 

In light of this position taken by the Secretary in the 
Supplementary Information that accompanied the January 2000 
rule changes, the Board finds that entitlement to section 
1318 DIC benefits cannot be established by way of 
hypothetical entitlement, no matter when the claim was filed. 
See National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II).

In this case, the veteran had service connection only for 
residuals of fracture of the 5th metacarpal, right hand, for 
which a noncompensable rating was assigned for years (since 
1974).

The veteran's service-connected disability was not 
continuously rated as totally disabling for a period of 10 or 
more years immediately preceding the veteran's death.  Thus, 
the veteran did not meet the statutory duration requirements 
for a total disability rating at the time of his death.  The 
criteria not having been met, DIC benefits under 38 U.S.C.A. 
§ 1318 are not warranted.


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits based on service connection for the cause of the 
veteran's death is denied. 

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


